DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 objected to because of the following informalities:  the second to last line and last line should read “applies a Bidirectional RNN.”  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  the second to last line and last line should read “apply a Deep Neural Network (DNN).”  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  the second to last line and last line should read “apply an Attention Mechanism.”  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  it is unclear if the second limitation is conditional upon the first limitation. If not, then the word “when” should be removed from line 3, and “RNNs algorithm” in line 5 should read “RNN algorithms”. If the conditionality is correct, then only the issue in line 5 should be addressed.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-7 are directed to a method, which is a process, and claim 8 is directed to an apparatus, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites selecting data, dividing the data, analyzing and extracting data by applying a filter, averaging information, and applying an RNN, which are mental processes and mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, additional limitations of outputting data is mere extrasolution activity, and does not constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claim 1, selecting data, dividing the data, analyzing and extracting data by applying a filter, averaging information, and applying an RNN, are mental processes and mathematical calculations. The additional limitation of outputting data is mere extrasolution activity, and does not constitute integration into a practical application or significantly more.

Regarding claims 2-3, the limitation is a further clarification of the above abstract ideas.

Regarding claim 4-6, applying a DNN, attention mechanism, and ensemble algorithm are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 7, applying an ensemble algorithm is a mental process or mathematical calculation, which are abstract ideas. Collecting data is mere extrasolution activity, and does not constitute integration into a practical application or significantly more.

Regarding claim 8, measuring data or providing stored data is mere extrasolution activity, and does not constitute integration into a practical application or significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et a. (US 10,803,885 B1), hereinafter referred to as Kao, in view of Li et al. (US 2020/0175335 A1), hereinafter referred to as Li.

Regarding claim 1, Kao teaches:
A noise data artificial intelligence learning method of identifying a source of problematic noise, the method comprising: 
a noise data pre-conditioning method for identifying the source of the problematic noise (Fig. 1A, col. 3 lines 8-10, where audio event detection is performed), including: 
selecting a unit frame for the problematic noise among noises sampled with time (col. 5 line 60 - col. 6 line 16, where the input spectrogram includes a number of frames); 
dividing the unit frame into N segments (col. 5 line 60 - col. 6 line 16, where each of the frames correspond to data for 64 dimensions);
outputting a feature parameter as one representative frame by averaging information on the N segments (Fig. 8, col. 10 lines 28-50, where average pooling is performed), 
wherein an artificial intelligence learning by the feature parameter extracted according to a change in time by the noise data pre-conditioning method applies Bidirectional RNN (Fig. 8, col. 10 lines 21-50, where the pooling output is input to a GRU, where the feature extraction performs learning).  
Kao does not teach:
analyzing frequency characteristic for each segment of the N segments and extracting a frequency component of each segment by applying Log Mel Filter; and
Li teaches:
analyzing frequency characteristic for each segment of the N segments and extracting a frequency component of each segment by applying Log Mel Filter (para [0069], where a log mel filter bank is used); and
The prior art of Kao contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (log filter bank energies) with other components (log mel filter); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 3, Kao in view of Li teaches:
The noise data artificial intelligence learning method of identifying the source of the problematic noise of claim 1, 
wherein an overlap is set between the unit frame with time and a next unit frame (Kao col. 5 line 60 - col. 6 line 16, where the frames overlap).  

Regarding claim 4, Kao in view of Li teaches:
The noise data artificial intelligence learning method of identifying the source of the problematic noise of claim 1, 
wherein the artificial intelligence learning additionally is configured to apply Deep Neural Network (DNN) (Li Abstract, para [0038], [0053-54], where DNNs are used).  

Regarding claim 5, Kao in view of Li teaches:
The noise data artificial intelligence learning method of identifying the source of the problematic noise of claim 4, 
wherein the artificial intelligence learning is configured to additionally apply Attention Mechanism (Li para [0058], where an attention layer is included).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao, in view of Li, and further in view of Breaux et al. (US 2019/0052747 A1), hereinafter referred to as Breaux.

Regarding claim 2, Kao in view of Li teaches:
The noise data artificial intelligence learning method of identifying the source of the problematic noise of claim 1, 
Kao in view of Li does not teach:
wherein the sampling is configured to sample in a range of twice a problematic frequency band.  
Breaux teaches:
wherein the sampling is configured to sample in a range of twice a problematic frequency band (para [0118], where the sample rate is at least twice the maximum frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kao in view of Li by using the sample rate of Breaux (Breaux para [0118]) on the signal of Kao in view of Li (Kao col. 5 line 60 - col. 6 line 16), in order to determine the relative start time of a signal (Breaux para [0118]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao, in view of Li, and further in view of Kane (US 9,336,259 B1).

Regarding claim 6, Kao in view of Li teaches:
The noise data artificial intelligence learning method of identifying the source of the problematic noise of claim 5,
Kao in view of Li does not teach:
wherein the artificial intelligence learning is configured to additionally apply an Early stage ensemble algorithm.  
Kane teaches:
wherein the artificial intelligence learning is configured to additionally apply an Early stage ensemble algorithm (col. 10 line 58 - col. 11 line 27, where ensemble learning is used to correlate current and historical behaviors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kao in view of Li by using the ensemble learning of Kane (Kane col. 10 line 58 - col. 11 line 27) in the learning process of Kao in view of Li (Kao col. 10 lines 21-50) in order to correlate current and historical data (Kane col. 10 lines 58-60).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Kao, Li, Breaux, and Kane do not teach the limitations of the claims. Specifically, none of the cited art teach that when the learning data is constantly collected, that an ensemble model of jointly trained RNN algorithms apply both a time-frequency map and an engine RPM-frequency map. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0094835 A1 para [0090] teaches using overlapping triangular windows to convert audio frames to log mel frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658